Te

Scott Lieske
Chapter 13 Trustee

United States Bankruptcy Court

Eastern District Of Wisconsin
Telephone: (414) 271-3943
Fax: (414) 271-9344

|
www.chapter1 3Milwaukee.com

P. O. Box 510920

Milwaukee, WI 53203
info@chapter | 3milwaukee.com

rm =
March 15, 2019 >a S
no S
ms =
Clerk of the US Bankruptcy Court ae <3 On
126 U S Courthouse Be o ®
517 E. Wisconsin Avenue Act = =
Milwaukee, WI 53202 as = =
ilwaukee 3 oF =
of
RE: JEANMARIE JONES as 3
Case No. 14-35059-BEH =
Dear Clerk of the US Bankruptcy Court:

Enclosed please find check # 1558428 in the amount of $441.01. This check replaces the
following check, for the same dollar amount, in the above case:

Original Check No.: 1550794

Original Payee: Jeanmarie Jones

3342 South 15Th Street
Milwaukee, WI 53215

Postal Service or were uncashed by the original payee.

Please deposit these funds as unclaimed funds, as they were returned by the United States
Thank you,

Scatt Lieske

Scott Lieske
Chapter 13 Standing Trustee

SL

cc: file

Case 14-35059-beh Doc91 Filed 03/20/19 Pagelof1
